 In-theMatter of THE B.F. GOODRICHCOMPANYandLOCAL UNIONNo. 194,UNITEDRUBBERWORKERS OF AMERICACase No. R-2366.-Decided March22, 1941Jurisdiction:rubber products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; pay roll requested by the union and accededto by the Company, directed to be used ; election necessary.Unit Appropriatefor CollectiveBargaining:allpiece-work and hourly ratedclock card factory employees engaged in the manufacture of rubber productsin the Clarksville Plant, and in the maintenance of the Clarksville Plant,exclusive of supervisory employees, clerical employees, and full-time plantprotection employees ; agreement as to.Mr. J. L. McKnight,of Clarksville, Tenn., for the Company.Mr. Stanley Denlinger,of Akron, Ohio, for the Union.Mr. Robert L. McReynolds,of Clarksville, Tenn., for Office orClerical' Employees of Clarksville, Tennessee.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 14, 1941, Local Union No. 194, United RubberWorkers of America, affiliated with the Congress of Industrial Organ-izations, herein called the Union, filed with the Regional Director forthe Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of The B. F. Goodrich Company, Clarksville, Tennessee,herein called, the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Feb-ruary 21, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and directed1Erroneouslydesignated in some of the pleadings as The B. F. Goodrich Rubber Com-panyThe pleadings were corrected at the hearing.30 N. L.R. B., No. 76.518k THE B. F. GOODRICH COMPANY519the Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 24, 1541, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on-March 4, 1941, atClarksville,Tennessee, before Alexander E.Wilson, Jr., the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and participated inthe hearing.2Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe B. F. Goodrich Company, a New York corporation, is engagedin the manufacture and sale of rubber products at Clarksville, Ten-nessee.-The principal raw materials used are crude rubber, rubberreclaim, rubber scraps, pigments, chemicals, heel washers, plywood,and packaging supplies. In excess of 99 percent of said raw materialsare obtained from sources outside the State of Tennessee and ap-proximately 99 percent of the finished products of the ClarksvillePlant are shipped to places outside the State of Tennessee.TheCompany employs more than 376 employees at its Clarksville Plant.II.THE ORGANIZATION INVOLVEDLocal Union No. 194, United Rubber Workers of America, is alabor organization affiliated with,the Congress of Industrial Organi-zations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about February 3, 1941, the Union requested' recognitionas exclusive representative of employees of the Company.The Com-pany replied that it would not recognize any organization until suchorganization had been certified by the Board.'An organization called Office or Clerical Employees of Clarksville, Tennessee, wasrepresented at the hearing but did not intervene or participate therein because employeesof the Company coming within its jurisdiction were excluded from the proposed unit byagreement of the parties. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Trial Examiner. discloses that the Union hassubstantial membership among the employees in the proposed unit.3We find that a question has arisen concerning the representationof employees of the Company.-IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE ,We find that the question concerning representation which hasarisen, occuring in connection with the operations of the Companydescribed in Section\ I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITlThe Company and the Union agree, and we find, that all piece-workand hourly rated clock card factory employees engaged'in the manu-facture of rubber products in the Clarksville Plant, and in themaintenance of the Clarksville Plant, exclusive of supervisory em-ployees, clerical employees,and full-time plant protection employees,constitute a unit appropriate for the purposes of collective bargaining.We find that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be resolved by, and we shall. accordinglydirect, an -election by secret ballot.The Union requested, and theCompany acceded to, the use of the Company's February 26, 1941,.payroll as a basis for determining eligibility to vote.We shall directthat-this pay roll be used to determine eligibility, With the inclusions,and exclusions set forth in the Direction of Election herein.On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :-CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The B. F. Goodrich Company, Clarksville,118 The Trial Examiner's report indicates that there are approximately 376 employees inthe proposed unit, and that the Union has submitted 263 applications to membership, ofwhich 238 contained the apparently genuine signatures of persons appearing on the Com-pany's February 26, 1941, pay roll- THE B. F. GOODRICH COMPANY521_Tennessee, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All piece-work and hourly rated clock card factory employeesengaged in the manufacture of rubber products in the ClarksvillePlant, and in the maintenance of the Clarksville Plant, exclusive ofsupervisory employees, clerical employees, and full-time plant pro-tection employees, constitute a unit appropriate for the purposes of-collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.,DIRECTION, OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebySDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The B. F. Goodrich Company, Clarksville, Tennessee, an elec'tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all piece-work and hourly rated clock card fac-tory employees engaged in the manufacture of rubber products in theClarksville Plant of the Company, and in the maintenance of saidClarksville Plant, whose names appear on the Company's February26, 1941, pay roll, including employees who did not work during suchpay-roll period because they were ill or on vacation and employeeswho were then or have since been temporarily laid off or absent be-cause called for military service, but^excluding'supervisory employees,clerical, employees, full-time plant protection employees, and em-ployees who have since quit or been discharged for cause, to determinewhether are not they desire to be represented by Local Union No. 194,United Rubber Workers of America, affiliated with the Congress ofIndustrial ' Organizations, for the purposes of collective bargaining.